                 Case 6:19-bk-00511-KSJ            Doc 530       Filed 10/03/19       Page 1 of 1
[jiffyord] [Bench Order +]

                                                 ORDERED.


           Dated: October 02, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                    Case No. 6:19−bk−00511−KSJ
                                                                          Chapter 11
IPS Worldwide, LLC



________Debtor*________/


                        ORDER DENYING AS MOOT MOTION TO EXTEND TIME

           THIS CASE came on for hearing on October 2, 2019 , for consideration of the Motion to
         Extend Time (Doc. 527 ), filed by Trustee Alex Moglia .

           For the reasons stated orally and recorded in open court, the Motion to Extend Time is
         Denied as Moot .



             The Court in its discretion may file written findings of facts and conclusions of law at a
         later date.

            Service Instructions:

            Attorney Alex Moglia is directed to serve a copy of this order on interested non−CM/ECF
         users and file a proof of service within three (3) days of entry of the order.

         *All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly
         by two individuals.
